Case 17-13893-AJC Doc 49 Filed 07/31/20 Page 1 of 3

JNETED STATES BANKRUPTCY COURT
SGUTHERN DISTRICT OF FLORIDA

In re: Case No, 17-13893-BEC-AIC

et

Chapter 13
juan Fournier and

Elba Fournier,
Debtors/
MOTION TO ALLOW EARLY PAYOFF OF UNDER MEDIAN CHAPTER 12 CASE
Now comes the Debtors, Juan Fournier and Elba Fournier, by their counsel, and
moves this Court for Early Payoff of Under Median Chapter 13 case and in support thereof
submits the following:
i. Debtors filed for relief under Chapter 13 in this case and their Chapter 13 Plan was
previously condirmed.
2. The Debtors’ case is an under median case and they have already met the 36 month
commitment period.
3. The Debtors’ will pay off their Chapter 13 case early with gift proceeds from their
Friend.
WHEREFORE, Debtors respectfully pray thal the Court issue an order
i. Allowing the Debtors to pay off their Under Median Chapter 13 case early.
2. Such further relief consistent with this request for relief.
Respectfully submitted,
REYES & CALAS-JOHNSON, P.A.
Attorneys for the Debtors
782 N.W. 42™ Avenue, Ste. 345
Miami, FL 33126
Tel: (305) 476-1960

By /S/h
Mary Reyes

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true copy of the foregoing was served upon all parties on
attached list, this 31° day of July 2020.

iG

[S/

Mary Reyes
Case 17-13893-AJC Doc 49 _ Filed 07/31/20

label Matrix for Local noticing
Lideel

Case 17-13893-A0¢
Southern Diskrict
Miami.

Fed dal 31 12:34:48 EDT 2020

of Florida

American Prime
AO631 W Kendal
Miami, FL 33176

 

 

Bank Of America
Ned~105~03-14

Po Bow 26012

Greensboro, HC 27420-0012

Capital One Aute Finance

Attn: General Correspondence /dankrupt
Bo Box 39285

Salt lake City, OP 84130-0285

(p}WEMORGAN CHASE BANK WN A
BANERUPICY MATL INTAKE TRAM
700 KANSAS LANE FLOOR 01
MOWROE LA 71203-4774

Comenity Bank/Talbots
Po Box 182125
Columbus, OH 43218-2125

Discover Bank
Discover Products Inc
PO Box 3025

New Albany, OB 43054-3025

Hendry County Tax Collector
25 £. Hickpochee Ave Room A329
Labelle, Fl 33935-5015

Kohls/Capital Gne

Kohis Credit

Po Box 3043

Milwaukee, WI 53201-3043

Navient Solutions, LLC, on behalf of
Department of Education Loan Services
PO BOX 9635

Wilkes-Barre, PA 18773-9635

cy

Ocean Bank

c/o Michael BR. Carroll, fsq
780 NY 42 Ave $500

Miami, FL 33126-5543

rican Prime, LLC

 

 

ved. Mseo, Ig., Esq.
TOL Je menage Court, Suite 3
Port Charlotte, FL 23954-2626

Bank of America, W.A.
BO Box 982284
El Paso, TK 79998-2284

Carmax Aute Finance
Po Box 440609
Kennesaw, GA 30160-9511

Citibank / Sears

Citicorp Credit Services/Atta: Centraliz
Po Box 790040

Saint Louis, MO 63179-0048

Credit First National Assoc
Attn: BK Credit Operations
Po Box $1315

Claveland, O8 44124-0315

(p}DISCOVER FINANCIAL SERVICES LLC
BO BOX 3025
NEW ALBANY OH 43054-2025

Rycite Consumer Fina
333 Holtaman Rd
Madison, WI 53713-2199

LVNV Funding, LLC ites successors and assigns
assignee of Citibank, NA.

Resurgent Capital Services

PO Box 10587

Greenville, SC 29603-0587

Northwest Federal Cu
200 Springs St
Herndon, VA 20170~5241

Page 2 of 3

Albert J. Tiseo, Je., Esq.
704 JC Center Court

Suite 3

Port Charlotte, FL 33954-2926

Awex

Correspondence

Bo Box 981540

ElPaso, Th 79998-1540

Capital One

Attn: General Correspondence/Bankruptcy
Po Box 39285

Salt Lake City, U2 84230-0285

Chase Auto Finance

National Bankruptcy Dept

201 N Central Ave Ns Agi-1191
Phoenix, BE 85004-1071

Citicards Cbna

Citicorp Credit Sve/Centealized Bankrupt
Po Box 790040

Saint Louis, MO 63179-0040

Dept Of Ed/Navient

Attn: Claims Dept

B.0. Box $635

Wilkes Barr, PA 18773-9638

Emergency Phys
BOB 452256
Port Lauderdale, FL 33345-2256

Internal Revenue Service
POR 7346
Philadelphia, PA 19101-7246

MIDLAND FUNDING LLC
PO BOX 2011
WARREN, MI 45090-2011

Office of the US Trustee
51 8.4. lst Ave.

Suite 1204

Miami, FL 33130-1614
Case 17-13893-AJC Doc 49 Filed 07/31/20 Page 3 of 3

{p)PORTPOLIO RECOVERY ASSOCIATES LLC Santander Bank Na. State farm Bank
BO BOX 41067 865 Brook St Attn: Bankruptey
RORFOLE VA 23541-1067 Rocky Hill, CT G6067-3444 Bo Box 2328

Bloomington, IL 61702-2328

tsp

Suntrust Personal Ma
Bo Box 980
a8 5876 Newport News, VA 23607-0990

   

ge Fes

Synch/Toys 'R' Us Syackzony Bank/ JC Penneys Synchrony Bank/Care Credit
Po Box 965064 Attn: Bankruptcy Attn: Bankruptey
Orlando, FL 32896~5064 Po Box 956060 Po Box 965060

Grlando, Fl 32890-0001 Orlando, FL 32896-5060
Synchrony Bank/Old Savy Target td Auto Finance
Atta: Bankruptcy C/O Financial & Retail Srvs Po Box 9223
Po Box 956000 Malistopn BT BOB $475 Farmington Hills, ME 49333-9223
Orlando, FL 22896-0001 Minneapolis, MN 55440-9475
World Omni Financial Desizee Calas-Johngon Elba Fournier
6150 Omni Park Br 782 NW 42 Ave $345 14265 GW 87th St., Apt D103
Mobile, AL 36609-5195 Miami, FL 33126-5550 Miami, PL 33183-4415
Juan Fournier Mary Reyes Esg Nancy K. Neidich
14165 SH 87th St., Apt D103 782 NW 42 Ave #345 wew, chijmiami. com
Miami, FL 33183-4413 Miami, FL 33126-5550 POB 279806

Miramar, FL, 33027-9806

entity/entities as so specified
e

The preferred mailing address (p) above hag been substituted for the following
2(f) and Fed R.Bank.P. 2002 (g) (4).

a 44

by sald entity/entitias in a Notice of Address filed pursuant te 11.8.0. 342{

Chase Card Discover Financial Portfolie Recovery Associates, LLC
Po Box 15298 Po Box 15316 POB 41067
Wilmington, DE 19850 Wilmington, DE 19850 Norfolk VA 23541

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (4) address.
{u)American Prime, LLC (u) Miami End of Label Matrix
5778 Blue Lagoon Drive Mailable recipients 47
Suite 250 Bypassed recipients a

Miami Total AS
